The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
The Court erred in laying down the measure of damages. The true rule was not the actual value of the trees for firewood, but the damage done to the land by reason of destroying them. This damage should have been estimated by all the circumstances, and the purposes for which the trees were used or designed, and not according to the “ spe*163culative or fancied ideas” that the jury or plaintiff might have drawn of their worth.
Judgment reversed, and new trial ordered.